Citation Nr: 0922737	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  03-03 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition as the surviving spouse of the 
Veteran for VA death benefits purposes.  

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1959 to January 
1963 and from March 1964 until his retirement from the U.S. 
Navy in July 1988.  He died in November 1999.  The appellant 
is claiming entitlement to benefits as the Veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) above, which 
determined that the appellant is not the Veteran's surviving 
spouse for purposes of VA benefits.  The appeal also arises 
from a September 2002 rating decision which denied 
entitlement to DIC based upon service connection for cause of 
the Veteran's death, and an April 2003 rating decision which 
denied entitlement to DIC under 38 U.S.C.A. § 1318.  

In December 2008, the Board remanded this claim for 
development consistent with a Memorandum Decision issued by 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court) in February 2008.  All requested development has 
been conducted, and the claim has been returned to the Board 
for appellate consideration.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).




FINDINGS OF FACT

1.  According to the official marriage contract, the Veteran 
and the appellant were married in March 1992.  

2.  According to the official certificate of death, the 
Veteran died in November 1999.  

3.  The Veteran and the appellant remained married until his 
death in November 1999, as the record does not contain a 
divorce decree and the official certificate of death reflects 
that the Veteran was married at the time of his death.

4.  From the date of marriage to November 1994, the Veteran 
and appellant were separated due to the Veteran's employment.  

5.  After November 1994, the Veteran and appellant remained 
separated and the separation was procured by the Veteran, 
with no fault on the part of the appellant.  

6.  At the time of the Veteran's death, service connection 
was in effect for degenerative disc disease of the cervical 
spine, with radiculopathy and spondylosis, rated as 10 
percent disabling from August 1988 and 40 percent disabling 
from February 1996; degenerative arthritis affecting left and 
right hips, both rated at10 percent from February 1996; and 
residuals of shell fragment wound, right hand, arm, and 
trigger finger; residuals of a fracture to left 5th finger; 
residuals of fracture to right navicular foot; excision of 
sebaceous cyst; and fractured mandible, all rated as 
noncompensable (zero percent disabling) from August 1988.  

7.  In a rating decision dated January 2002, entitlement to 
service connection for PTSD was granted, for accrued benefits 
purposes, and a 100 percent disability rating was assigned, 
effective June 1998.  

8.  At the time of his death, the Veteran was not in receipt 
of, or entitled to receive, compensation for a service-
connected disability rated totally disabling for 10 
continuous years immediately preceding his death, nor had he 
been rated totally disabled continuously after his discharge 
from service in July 1988 for a period of at least five years 
immediately preceding his death.  The Veteran was not a 
former prisoner of war.  


CONCLUSIONS OF LAW

1.  The appellant is entitled to recognition as the surviving 
spouse of the Veteran for the purpose of receiving VA death 
benefits.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 2002); 38 
C.F.R. §§ 3.50, 3.53, 3.205 (2008).

2.  The criteria for entitlement to dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.22 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.   Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant in December 2002, January 2009, 
and February 2009 that fully addressed all required notice 
elements.  The letters informed the appellant of what 
evidence was required to substantiate her claims, which 
included notice as to the Veteran's service-connected 
disabilities at the time of his death.  The appellant was 
also informed of her and VA's respective duties for obtaining 
evidence.  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.

Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Throughout the pendency 
of this appeal, the appellant was advised of her 
opportunities to submit additional evidence in support of her 
claim.  In addition, SOCs dated in February 2003 and December 
2003, as well as SSOCs dated in March 2004 and March 2009 
provided her with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claims and given ample 
time to respond.  Moreover, the Board notes that the RO also 
readjudicated the case by way of a March 2009 SSOC after VCAA 
notice was provided. 




It is the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Moreover, the appellant and her representative (an 
attorney at law) have demonstrated knowledge of, and have 
acted upon, the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that the appellant and attorney had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim. 

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  The appellant has not demonstrated any 
prejudicial or harmful error in VCAA notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Shinseki v. Sanders, 
supra. 

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of her claims.  The RO has 
obtained all evidence relevant to the appellant's DIC and 
basic eligibility claims, including information regarding the 
Veteran's service-connected disabilities, the appellant's 
marriage certificate, and statements regarding the 
appellant's and Veteran's relationship.  It appears that all 
obtainable evidence identified by the appellant has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

A.  Status as Surviving Spouse

The Veteran died in November 1999.  The appellant, E.I.S., 
alleges that she is entitled to VA death benefits as the 
Veteran's surviving spouse.  She asserts that she and the 
Veteran were married on March [redacted], 1992, and remained married 
until his death in November 1999.  The appellant acknowledges 
that she and the Veteran were separated, at times, during 
their marriage, but contends that any separations were due to 
the nature of the Veteran's employment and because of various 
other reasons, not due to fault on her part.  

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  
The pertinent regulation regarding surviving spouses further 
provides that, "[e]xcept as provided in § 3.52, "surviving 
spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of § 3.1(j) and who was 
the spouse of the veteran at the time of the veteran's death 
and: (1) who lived with the veteran continuously from the 
date of the marriage to the date of the veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without fault of 
the spouse; and (2) [e]xcept as provided in § 3.55, has not 
remarried or has not since the death of the veteran . . . 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50(b).

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  38 C.F.R. § 3.53(a).  Temporary 
separations which ordinarily occur, including those caused 
for the time being through fault of either party, will not 
break the continuity of the cohabitation.  Id.  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b).  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as having been broken.  Id.  

In this case, the evidentiary record reflects that a marriage 
license was issued to the Veteran on February 14, 1992, and 
that he and the appellant were married on March [redacted], 1992, in 
the presence of a solemnizing official, as required by 
Philippine law.  See Articles 3 and 4 of the New Family Code 
of the Philippines.  There is no evidence to suggest that the 
appellant's marriage to the Veteran was invalid.  Therefore, 
the evidence shows the appellant and Veteran were married and 
the requirements of 38 C.F.R. § 3.1(j) have been met.  

The evidentiary record reflects that the appellant and the 
Veteran remained legally married until his death in November 
1999, as there is no divorce decree of record and the 
Veteran's death certificate reflects that he was, indeed, 
married at the time of his death.  However, the evidence 
shows that the appellant and Veteran did not live together 
continuously from the date of the marriage to the date of his 
death.  Therefore, the Board must determine whether the 
separation was due to fault on the part of the Veteran and/or 
the appellant.  In this context, fault is to be determined as 
of the time of the separation.  Gregory v. Brown, 5 Vet. App. 
108, 112 (1993).  A brief recitation of the pertinent facts 
will be instructive in this regard.  

After the Veteran's death in November 1999, the appellant 
filed a claim for DIC benefits, asserting that she was the 
Veteran's surviving spouse and had lived continuously with 
him from the date of their marriage to the date of his death.  
She indicated that no children had been born of the marriage.  
In a February 2001 statement, the appellant stated that she 
had never been legally separated from the Veteran.  She 
acknowledged that they had been separated much of the time 
since their marriage, but she stated that their separation 
was due to the nature of the Veteran's employment with the 
U.S. Military Sealift Command.  She said he had provided her 
with funds for rent, food, and other expenses, and no 
relative of the Veteran thought they were separated.  The 
appellant also stated that there had been no other man in her 
life besides the Veteran, "even after his death to the 
present."  She also stated that she knew the Veteran 
sometimes lived with another woman in a "common-law" 
relationship but that he never neglected his responsibility 
to care for her as his spouse.  

In her June 2001 field deposition, the appellant stated that, 
when she married the Veteran in March 1992, he was employed 
as a Merchant Marine and she had known him for two years.  
She stated that she believed the Veteran was aboard ship and 
he would send her money every month when he was not around.  
The appellant stated that she did not know the Veteran was no 
longer working on a ship and staying with a caregiver until 
after his death.  The appellant stated that the Veteran 
frequently forced her to perform sexual acts that she was not 
comfortable doing, and, was, at times, physically abusive to 
her.  She stated that she had challenged the Veteran to 
divorce her, but he had said he already had "six" divorces 
and could not afford another one.  The appellant reported 
that she believed the Veteran had separated from her because 
he was not sexually satisfied with her.  She stated that she 
learned of the Veteran's death from another person but she 
did not know he was dead until three days after his death.  

The appellant further stated that she had begun an intimate 
relationship with a married man, V.P. (also known as B.P., 
but hereinafter referred to as "V.P."), in December 1999, 
after the Veteran died.  She stated that she has been taking 
care of V.P.'s son, who is physically handicapped, since he 
was three years old, and that he is now 29 years old.  She 
stated that she and V.P. started dating in 1997, but their 
intimate relationship did not begin until December 1999.  The 
appellant reported that V.P. stayed next door to her when his 
wife was in the United States and, although they did not live 
together, they would sometimes go to her room and would enjoy 
"stolen moments" together.  She also reported that 
sometimes they met outside in order to keep their 
relationship hidden from the neighbors.  

The Veteran's caregiver, E.C.A., also testified at a 
deposition in June 2001.  She reported that she began working 
for the Veteran in February 1995, at which time he had been 
separated from the appellant for three years.  She stated the 
Veteran regularly sent the appellant support money until he 
confirmed that she had a boyfriend and, thereafter, he would 
stay in a hotel, rather than with the appellant, when he was 
off work.  E.A.S. reported that the Veteran told her he had 
never communicated with the appellant since their separation.  
She also reported that the appellant was currently living 
with her boyfriend, B.P.  

A field examination report prepared in July 2001 contains 
findings from the depositions and other interviews that were 
conducted related to the appellant's and Veteran's 
relationship and living arrangements.  The field examination 
report discloses that the field examiner interviewed the 
appellant's neighbors, one of whom stated that she had no 
knowledge of the appellant having an intimate relationship 
with B.P. and that, as far as she knew, B.P. was married to 
someone else.  Another neighbor stated that the appellant and 
B.P. resided in one compound for several years but he 
believed they were live-in partners, since she never 
introduced him as her husband.  

Turning to the merits of this case, the Board notes there is 
conflicting evidence of record regarding the Veteran's 
relationship with the appellant.  However, after carefully 
reviewing the evidence of record, the Board finds the 
preponderance of the competent and probative evidence 
supports a finding that the separation was due to the Veteran 
without fault of the appellant.  

At the outset, the Board notes that the evidence shows the 
Veteran was employed as a Merchant Marine with the Military 
Sealift Command from May 1991 to November 1994.  The 
appellant has asserted that the Veteran worked on a ship and 
that he regularly came home every other six months and stayed 
with her for one to two weeks.  Because the appellant's 
separation from the Veteran, while he was employed as a 
Merchant Marine, was due to the conditions of his employment, 
any separation from the date of marriage to November 1994 
will not be considered as have broken the continuity of 
cohabitation.  See 38 C.F.R. § 3.53(b).  

The evidence shows, however, that the appellant and Veteran 
remained separated after he stopped working with the Military 
Sealift Command in November 1994, as the appellant asserted 
that she did not know the Veteran was no longer working on a 
ship and living with his caregiver until after his death.  As 
noted above, the appellant's statement as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  See 38 C.F.R. § 3.53(b).  In this 
case, the appellant has asserted that she believes the 
Veteran separated from her because he was not sexually 
satisfied with her.  See June 2001 field deposition of E.I.S.  
In a more recent statement, however, the appellant stated 
that the separation was a mutual agreement in order for the 
Veteran to have a child on his own.  See August 2005 request 
for reconsideration.  

Although the appellant has provided different reasons for the 
separation, it is clear the appellant believes the separation 
was procured by the Veteran.  Her statements reflect a belief 
that the Veteran wanted to be separated from her for one 
reason or another but that she remained faithful as his wife 
until after his death and did not intend to desert him.  

There is conflicting evidence of record which shows the 
Veteran separated from the appellant because he learned of 
her relationship with V.P.  See June 2001 field deposition of 
E.C.A.  However, the probative value of the June 2001 
deposition of E.C.A. is in question because of the inherent 
inconsistencies therein.  In this context, the Board notes 
that E.C.A. reported that, when she began working for the 
Veteran in February 1995, the Veteran and appellant had been 
separated for "less than three years."  However, E.C.A. 
later reported that the Veteran separated from the appellant, 
and stopped sending her money, after he learned of her 
relationship with V.P.  It is possible that the appellant was 
in a relationship with V.P. while the Veteran was still alive 
but there is no evidence which contradicts the appellant's 
report that she did not begin an intimate relationship with 
V.P. until December 1999, after the Veteran died.  Therefore, 
the appellant's report of beginning an intimate relationship 
with V.P. in December 1999 is accepted as true and E.C.A.'s 
report that the Veteran separated from the appellant because 
of her relationship with B.P. is ascribed lessened probative 
value.  

Likewise, the evidentiary record contains an October 1998 VA 
examination report, which reflects the Veteran reported 
having been married four times; the last time to a "[redacted] 
who took all of his money and left."  Typically, lay 
statements found in medical records when medical treatment is 
being provided are afforded greater probative value because 
they are generated with a view towards ascertaining the 
patient's need for care at that time.  See Rucker v. Brown, 
10 Vet. App, 67, 73 (1997).  However, the October 1998 VA 
examination report contains other inconsistencies which bring 
the Veteran's credibility, as to his statements at that 
examination, into question.  In this context, the Board notes 
the Veteran reported that he arrived in the Philippines in 
1994 and had not married since.  However, the evidence shows 
the Veteran had an address in the Philippines, and sought a 
marriage license, in February 1992 and married the appellant 
in 1993.  See February 1992 Affidavit in Lieu of Certificate 
of Legal Capacity to Contract Marriage for American Citizens; 
see also March 1992 Marriage Contract.

Because the Veteran provided inconsistent evidence as to his 
arrival and subsequent marriage in the Philippines, his 
statement about the appellant leaving him after taking his 
money is ascribed lessened probative value.  In this regard, 
the Board also finds it probative that the Veteran's 
statement is not supported by the other evidence of record, 
particularly E.C.A.'s June 2001 field deposition, as there is 
no other evidence which suggests that the appellant left the 
Veteran.  In addition, the evidentiary record contains an 
August 1997 Declaration of Dependents, which reflects that 
the Veteran reported that the appellant was his wife, which 
indicates the Veteran's acknowledgement of his continued 
relationship with the appellant.  

In evaluating this claim, the Board duly notes that the 
appellant has provided conflicting information as to her 
relationship with V.P.  She initially reported that no man 
had been in her life since the Veteran's death.  However, in 
her June 2001 deposition, she stated that she began dating 
V.P. in December 1999.  Indeed, depositions of the 
appellant's neighbors showed the appellant was living with 
V.P.; however, there is no evidence that the appellant held 
V.P. out as her husband.  See 38 C.F.R. § 3.50(b)(2).  
Instead, the evidence reflects that everyone knew V.P. was 
married to a woman who lived in the United States.  See July 
2001 Field Examination Report.  

Therefore, based on the foregoing, the Board finds the 
preponderance of the most competent and probative evidence of 
record supports a finding that the appellant is the Veteran' 
surviving spouse.  As noted above, the appellant's marriage 
to the Veteran in March 1993 meets the requirements of 
38 C.F.R. § 3.1(j), and she was married to the Veteran at the 
time of his death.  In addition, while the appellant and 
Veteran did not live together continuously until his death, 
the most competent and probative evidence of record supports 
a finding that the separation was procured by the Veteran 
without fault on the part of the appellant.  As such, 
entitlement to recognition as the Veteran's surviving spouse 
is established.  See 38 C.F.R. § 3.50(b); 3.53.  All 
reasonable doubt has been resolved in favor of the appellant.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

B.  DIC benefits under 38 U.S.C.A. § 1318

Pertinent law and regulations provide that a surviving spouse 
may be entitled to dependency and indemnity compensation in 
the same manner as if the veteran's death were service 
connected, under certain specific conditions.  VA shall pay 
DIC under 38 U.S.C.A. § 1318 to the surviving spouse of a 
veteran who has died not as the result of his own willful 
misconduct, and who at the time of death was in receipt of or 
entitled to receive compensation for a service-connected 
disability rated totally disabling, provided that (1) the 
disability was continuously rated totally disabling for a 
period of at least 10 consecutive years immediately preceding 
death; (2) the disability was continuously rated totally 
disabling since the veteran' release from active duty and for 
a period of at least five years immediately preceding death, 
or the veteran would have been entitled to receive such 
compensation but for clear and unmistakable error (CUE) in 
previous final decisions; or (3) the veteran was a former 
prisoner of war (POW) who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

Turning to the merits of the present claim, the Board notes 
that the official death certificate indicates the Veteran 
died in November 1999.  At the time of his death, service 
connection had been established for the following 
disabilities: degenerative disc disease of the cervical 
spine, with radiculopathy and spondylosis, rated 10 percent 
disabling, effective August 1988, and 40 percent disabling, 
effective February 1996; degenerative arthritis affecting 
left and right hips, both rated 10 percent disabling, 
effective February 1996.  The following disabilities were all 
rated noncompensable (zero percent disabling) effective 
August 1988: residuals of a shell fragment wound, right hand, 
arm, and trigger finger; residuals of a fracture to left 5th 
finger; residuals of fracture to right navicular foot; 
excision of sebaceous cyst; and fractured mandible.  

At the time of his death, several claims for entitlement to 
service connection and increased ratings were pending, 
including a claim of service connection for PTSD.  As a 
result, the appellant's June 2000 DIC claim included a claim 
for accrued benefits; that is, a claim for all benefits to 
which the Veteran was entitled at the time of his death.  See 
38 U.S.C.A. § 5121(a); 38 C.F.R. §§ 3.152(b)(1); 3.1000(a).  
In a rating decision dated January 2002, entitlement to 
service connection for PTSD was granted, for accrued benefits 
purposes, rated 100 percent disabling, from June 1998.  

It is clear that, at the time of the Veteran's death, he did 
not have any service-connected disabilities rated totally 
disabling since his release from active duty and he had not 
been rated totally disabled for a continuous 10-year period 
prior to his death.  In addition, the evidence does not show 
he was a former POW who died after September 30, 1999.

The evidence shows the Veteran was entitled to receive a 
total disability rating for PTSD at the time of his death, as 
service connection for PTSD was established after his death, 
for accrued benefits purposes.  However, entitlement to that 
benefit was not effective before June 1998.  Therefore, the 
evidence shows the Veteran did not have, nor was he entitled 
to receive, a service-connected disability rated totally 
disabling since release from active duty; nor does the 
evidence show the Veteran had, or was entitled to receive, a 
total disability rating for a continuous 10-year period prior 
to his death.  

Therefore, based on the foregoing, the Board finds the 
criteria for entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  The evidence and 
the law are against the appellant's claim, and thus the claim 
must be denied.  


ORDER

The appellant is entitled to recognition as the Veteran's 
surviving spouse, and to this extent the appeal is allowed.  

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.  


REMAND

In addition to the foregoing, the appellant is seeking to 
establish service connection for the cause of the Veteran's 
death.  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation.  See 38 
U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

In this case, the official certificate of death reflects that 
the Veteran died in November 1999 due to respiratory arrest 
secondary to pulmonary congestion, with renal failure listed 
as the antecedent cause of death and hepatorenal syndrome and 
cirrhosis listed as underlying causes of death.  The death 
certificate also lists decompensated cirrhosis and chronic 
obstructive lung disease as other significant conditions 
contributing to death.  

Although the death certificate does not reflect that the 
Veteran died from a service-connected disability, the 
appellant, through her representative, argues that his death 
should be service connected because his service-connected 
PTSD caused him to drink excessively, which led to the 
development of cirrhosis, one of the underlying causes of 
death.  In the alternative, the appellant argues that there 
is evidence that the Veteran's chronic obstructive lung 
disease, which is listed as a significant condition 
contributing to death, was first manifested during service.  
Without addressing the merits of the appellant's arguments, 
the Board notes that the appellant's representative has 
recently requested a remand in order for the RO to obtain 
medical records of the Veteran's final illness.  In this 
regard, the Board notes that the death certificate reflects 
that the Veteran died at the Subic Legend Health and Medical 
Center in Upper Cubi, Subic Bay Freeport Zone, in November 
1999; however, medical records showing the treatment the 
Veteran received leading up to his death are not associated 
with the claims file.  

VA's duty to assist includes assisting the claimant in the 
procurement of pertinent treatment records.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Therefore, because the appellant 
has identified medical records that are pertinent to the 
cause of death claim that are not associated with the claim 
file, a remand is necessary in order to obtain those records.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the appellant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	After obtaining any necessary 
authorization/release forms from the 
appellant, request medical records reflecting 
treatment the Veteran reviewed prior to his 
death at the Subic Legend Health and Medical 
Center in Upper Cubi, Subic Bay Freeport Zone.  
If such records are not available or the 
search yields negative results otherwise, the 
record should so indicate with an appropriate 
explanation.  

2.	Thereafter, readjudicate the issue on 
appeal after any other additional 
development is completed, including 
obtaining a nexus opinion, if deemed 
necessary.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


